J-A07045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSE MIGUEL MALDONADO                      :
                                               :
                       Appellant               :   No. 1612 EDA 2018

          Appeal from the Judgment of Sentence December 12, 2017
     In the Court of Common Pleas of Monroe County Criminal Division at
                      No(s): CP-45-CR-0001508-2017,
                             CP-45-CR-0001782-2016


BEFORE:      OLSON, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 08, 2019

       Appellant Jose Miguel Maldonado appeals from the judgment of sentence

entered in the Court of Common Pleas of Monroe County on December 12,

2017, as made final by the denial of his post sentence motion and his motion

to withdraw guilty pleas on May 21, 2018, at which time he was sentenced to

an aggregate term of thirteen and one half (13 ½) years to thirty-two (32)

years in prison following his guilty pleas to one count of criminal attempt to

commit homicide and one count of aggravated assault.1 We affirm.

       Appellant’s pleas arose following his attack of the victim at which time

Appellant and his codefendant hit the victim with a rock, repeatedly stabbed

him with a knife until it broke apart, and continued the attack with the broken
____________________________________________


1 In light of the Commonwealth’s motion, and with the concurrence of
Appellant, all other charges against him brought at two separate dockets were
nolle prossed.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07045-19



knife shaft. N.T. Hearing, 5/17/18, at 10. While he was incarcerated on that

matter, Appellant was involved in an incident where he assaulted several

prison guards at the Monroe County Correctional Facility which resulted in

felony aggravated assault charges. Id. at 10-11. The trial court detailed the

relevant facts and procedural history of these matters as follows:

              In the case docketed to No. 1782 CR 2016, [Appellant] was
       charged with Attempted Homicide, two counts of Robbery,
       Aggravated Assault, Theft, Receiving Stolen Property, and
       conspiracy to commit those crimes. [2] The charges were based
       upon a brutal, unprovoked assault and robbery in which
       [Appellant] stabbed the victim multiple times with a knife, hit him
       several times with a rock, and, along with his codefendant, stole
       the victim's backpack. Although [Appellant] was 17 at the time of
       the incident, the nature and circumstances of the crime, together
       with the use of a weapon, caused [Appellant] to be charged as an
       adult and incarcerated in the Monroe County Correctional Facility.
       Through [c]ounsel, [Appellant] filed a motion to decertify and
       transfer the case to juvenile court.
              While in jail, [Appellant] assaulted three correctional
       officers. As a result, he was charged in case No. 1508 Criminal
       2017 with multiple counts of Aggravated Assault, Simple Assault,
       Recklessly Endangering Another Person, and Resisting Arrest.[3]
       Since a weapon was not used, [Appellant] was initially charged as
       a juvenile. However, due to the nature of the attack and pendency
       of the prior direct file Attempted Homicide case, the
       Commonwealth filed a motion to certify the case to criminal court.
              [Appellant’s]     Decertification     Motion     and       the
       Commonwealth's Certification Motion were decided at a hearing
       convened on June 27, 2017. During the hearing, the parties
       stipulated to salient facts. [Appellant] withdrew his Decertification
       Motion. In addition, [Appellant] waived his right to challenge
       transfer of the juvenile matter to adult criminal court and agreed
       to certification. At the end of the hearing, after a brief colloquy,
       we issued orders accepting [Appellant’s] withdrawal of the
____________________________________________


2 18 Pa.C.S.A. §§ 901(a); 3701(a)(1)(ii); 2702(a)(1); 3921(a); 3925(a);
903, respectively.
3 18 Pa.C.S.A. §§ 2702(a)(3); 2701(a)(1); 2705(a); 5104, respectively.


                                           -2-
J-A07045-19


     Decertification Motion, certifying the jail assault case to criminal
     court, and scheduling both matters for trial.
            During the certification/decertification hearing, one or both
     of the attorneys stated that closed plea negotiations were
     ongoing. The negotiations were conditioned on [Appellant] giving
     a proffer. Counsel anticipated asking for approval of a closed plea
     agreement once negotiations were finalized and [Appellant] gave
     his proffer. However, as counsel for both parties acknowledged
     during the proceedings on [Appellant’s] post sentence motions,
     the parties never asked for approval of a closed plea.
            As a result of motions filed by the Commonwealth in Case
     No. 1782, the trial listings for both cases were continued. Status
     conferences were held during the time when the Commonwealth's
     motions were pending. During at least some of those conferences,
     plea negotiations were generally discussed. At some point, the
     [c]ourt was advised that the Commonwealth was not satisfied with
     the proffer given by [Appellant] and, therefore, had withdrawn its
     closed plea offer.
            Ultimately, case No. 1508 was listed for trial in October of
     2017 and case No. 1782 was to be tried in November. However,
     neither matter went to trial because [Appellant] pled guilty in both
     cases. Specifically:
            On October 3, 2017, [Appellant] entered a counseled guilty
     plea in case No. 1508 to one count of Aggravated Assault, as a
     felony of the second degree. The plea was entered on a written
     guilty plea form of the type traditionally used in this jurisdiction.
     The form was prepared by counsel for [Appellant] and was signed
     by [Appellant], his attorney, and the assigned assistant district
     attorney. (Guilty Plea Colloquy, filed October 4, 2017). Of direct
     significance to the issue raised by [Appellant] on appeal, the form
     contains provisions which clearly and unambiguously state that
     there are no sentencing agreements and that the only thing the
     Commonwealth agreed to as part of the plea was to nolle pros the
     remaining charges. Specifically, Paragraphs 4 and 8 provide:

          4. PROSECUTION AGREEMENT(S). In return for this
          guilty plea, the Commonwealth has agreed to the
          following things: Nolle pros remaining charges.
                                    ***
          8. NO SENTENCING AGREEMENT. I acknowledge that
          there are no agreements for sentencing except as may
          be set forth in paragraph 4 above. I understand that any
          agreement for sentencing is not binding on the [c]ourt
          and I have not been guaranteed a specific sentence in

                                     -3-
J-A07045-19


          exchange for this plea. The Court retains the power to
          decide my sentence.

     (Id.). The form also provides that:

          11. I KNOW WHAT I AM DOING AND IT IS VOLUNTARY.
          I am not mentally disabled or under the influence of any
          drugs or alcohol. I am not suffering from any disability
          which affects my own free will, and am free of duress. I
          am giving up my trial rights knowingly, voluntarily and
          intelligently.
                                   ***
          13. I HAVE CONFERRED WITH MY ATTORNEY BEFORE
          THIS PLEA. I have had an opportunity to discuss this
          plea agreement with my attorney, with whom I am
          satisfied.
                                   ***
                             PLEA OF GUILTY

          I SWEAR AND AFFIRM THAT I HAVE READ THIS
          DOCUMENT IN ITS ENTIRETY OR HAD IT EXPLAINED TO
          ME, UNDERSTAND IT COMPLETELY, AND BELIEVE THIS
          PLEA IS IN MY BEST INTEREST. BY SIGNATURE BELOW
          I ENTER A PLEA OF GUILTY TO THE OFFENSE(S)
          SPECIFIED IN PARAGRAPH 1 OF THIS PLEA COLLOQUY
          FORM, WHICH IS FINAL WHEN ACCEPTED BY THE
          COURT.

     (Id.). Finally, the form includes the following attorney
     certification:

          DEFENSE ATTORNEY CERTIFICATION. I certify with this
          [Appellant] that: (1) I have explained this plea
          agreement and the [Appellant’s] rights to the
          [Appellant]; (2) he/she wishes to plead guilty; (3) I have
          discussed the facts and the law of this case with the
          [Appellant]; and (4) I believe the [Appellant]
          understands the consequences of pleading guilty.

     (Id.).

           The written guilty plea form was supplemented by an oral
     colloquy administered by the [c]ourt. [Appellant] was


                                    -4-
J-A07045-19


     accompanied by his attorney while the colloquy was given. (N.T.,
     10/3/2017, pp. 2 - 10).
            On October 18, 2017, [Appellant] entered a counseled guilty
     plea in case No. 1782 to Attempted Homicide. That plea was also
     entered on a traditional guilty plea form that was prepared by
     counsel for [Appellant]. The form contained all of the language
     quoted above, was signed by [Appellant], his attorney, and the
     assigned assistant district attorney, and was supplemented by an
     oral colloquy administered by the [c]ourt. [Appellant] was
     accompanied by his attorney when the plea form was tendered
     and the colloquy was administered. As with the plea in case No.
     1508, there were no sentencing agreements and the only thing
     the Commonwealth agreed to do as part of the plea was to nolle
     pros the remaining charges. (Guilty Plea Colloquy, filed October
     19, 2017; N.T., 4/18/2017, pp. 2-11).
            A sentencing hearing was convened on December 12, 2017.
     [Appellant] did not ask for a specific sentence. Through his
     attorney, [Appellant] asked for a sentence with a minimum at the
     low end of the standard range (a range from 8 ½ to 20 years) of
     the sentencing guidelines "with an appropriate tail" (maximum
     sentence) on the Attempted Homicide conviction, and a
     concurrent sentence on the Aggravated Assault conviction. (N.T.,
     12/12/2017, pp. 3-5).
            The Commonwealth, represented by a new assistant district
     attorney (ADA) because the ADA who had handled both cases up
     through the guilty pleas was out on extended leave, asked for a
     sentence of 20 to 40 years for Attempted Homicide, a sentence
     that would at once be the top of the standard range and the
     statutory maximum, and a consecutive sentence of 2 to 4 years
     for Aggravated Assault. (N.T., 12/12/2017, pp. 8-10). At that
     point, counsel for [Appellant] articulated his belief that the
     sentence requested by the Commonwealth was contrary to what
     had been discussed with the original ADA and what [Appellant]
     understood would be recommended at the time he pled guilty. A
     lengthy discussion ensued. (N.T., 12/12/2017, pp. 10-18).
     Defense counsel asserted that the Commonwealth had not lived
     up to its agreement. However, his position was not entirely clear
     or consistent. At times, he indicated that his discussions with the
     original ADA had centered on a sentence at the “bottom” of the
     standard range, or even the mitigated range, but he also said that
     after the proffer was found deficient the original ADA at one point
     discussed a sentence in the “lower end” of the standard range and
     at another mentioned a minimum sentence of 10 years as a
     starting point with the [c]ourt to decide the ultimate sentence.

                                    -5-
J-A07045-19


     The assistant ADA pointed out that no agreement including such
     sentencing terms was ever consummated. Defense counsel
     agreed with, or at least did not dispute, the recollection of the
     undersigned that no closed plea or specific sentence was ever
     presented to or approved by the [c]ourt. He also acknowledged
     that [Appellant] had entered open guilty pleas and that the pleas
     were not contingent on the Commonwealth either recommending
     a particular sentence or agreeing that it would not contest a
     particular sentence to be requested by [Appellant]. (Id.).
            At the conclusion of the hearing, [Appellant] was sentenced
     in case 1782 to incarceration of 12 1/2 to 30 years on the
     Attempted Homicide conviction and in case No. 1508 to a
     consecutive period of incarceration of 1 to 2 years on the
     Aggravated Assault conviction. The individual and aggregate
     sentences are standard range sentences.
            Subsequently, [Appellant] filed timely post-sentence
     motions asking us to reconsider the sentences. [Appellant] alleged
     that, at the time his pleas were entered, “a verbal agreement was
     reached under which the Commonwealth would seek a sentence
     in the range of ten (10) years’ incarceration and the [Appellant]
     would ask for the statutory minimum, all in light of the
     [Appellant’s] mental health issues, developmental delays, and age
     at the time of the underlying offense." [Appellant] averred that
     "the [c]ourt would have been disposed to a lesser sentence had
     the Commonwealth followed its representations made during plea
     negotiations;" asserted his belief that, when the original ADA
     returned from leave, the Commonwealth would confirm that
     agreement; and asked that a lower aggregate minimum sentence
     be imposed after the agreement was confirmed. ([Appellant’s]
     Motions for Reconsideration of Sentence, filed December 21,
     2017, ¶¶ 3-9).
            A hearing was convened on the motion. However, the
     hearing was recessed to a later date because the original ADA was
     still on leave and, for whatever reasons, had not been contacted
     by the ADA who appeared. The continuation of the hearing
     likewise had to be recessed when the original ADA was
     unavailable.
            Immediately prior to the continuation date of the hearing,
     [Appellant] filed motions seeking leave to withdraw the guilty
     pleas which, in substance, largely echoed his post sentence
     motions. The Commonwealth filed answers alleging that there was
     no basis on which to allow withdrawal.
            A hearing was ultimately convened on April 18, 2018. The
     original ADA appeared. During the hearing, [Appellant’s] post

                                   -6-
J-A07045-19


     sentence motions and his motions to withdraw guilty pleas were
     heard.
            At the beginning of the hearing, counsel for [Appellant]
     appeared to indicate that [Appellant] would not be pursuing his
     request for reconsideration of the sentences, but would be
     pursuing the motions to withdraw guilty pleas. Counsel informed
     us that, after speaking with the original ADA, he did not feel that
     he could “push for a motion for reconsideration on [the] basis
     [originally stated] having finally had the chance to talk with her
     which is fine. She's doing what she needs to do. At this point
     however that is why we came forward with the motion to
     withdraw. . . .” (N.T., 4/19/2018, p. 5). Later in the hearing,
     however, it appeared that both sets of motions were being
     pursued.
            Substantively, counsel presented oral arguments and
     [Appellant] testified. At the conclusion of the hearing, we left the
     record open for a set period of time so that the parties would have
     the opportunity to request transcripts and [Appellant] could
     submit psychological reports that had been prepared during the
     certification and decertification proceedings. We also gave both
     parties the opportunity, but not the requirement, to file briefs.
     Subsequently, the Commonwealth requested transcription of the
     two guilty plea hearings and the sentencing hearing, and
     [Appellant] asked for the transcript form April 19, 2018. All
     requested     transcripts   were    prepared    and    filed.2  The
     Commonwealth elected to file a brief opposing Defendant's
     motions to with draw guilty pleas; [Appellant] opted not to file a
     brief. [Appellant] did, however, file the referenced psychological
     reports.
            On May 17, 2018 we convened a hearing to announce our
     decision. During the hearing, we announced our rulings and stated
     our reasons for denying all of [Appellant’s] motions on the record.
     In addition, we handed out a Hearing Addendum, a copy of which
     is attached to the announcement hearing transcript, which
     comprehensively summarized the law we applied in sentencing
     [Appellant] and in ruling on the motions. (N.T., 5/17/2018, pp. 2-
     30 and Addendum). We incorporate our on-record statements and
     the Addendum into this opinion by reference. For convenience and
     ease of reference, the announcement hearing transcript, including
     the Addendum, is attached as Appendix A.
     ____
     1 By the time the hearing convened, the cases were approaching

     deemed denial status on the post sentence motions. Accordingly,


                                    -7-
J-A07045-19


       a relatively short post-hearing submission deadline was set. (See
       N.T., 4/19/2018, pp. 29-32).
       2 At several points, including at prior proceedings which no party

       asked to be transcribed, the [c]ourt suggested that the parties
       may wish to obtain transcripts of proceedings at which, among
       other things, the initial closed plea discussions, [Appellant’s]
       proffer, the withdrawal of the Commonwealth's plea offer, and the
       open nature of the pleas that were taken were mentioned. (See,
       e.g., N.T., 5/17/2018, p. 19; N.T., 4/19/2018. Pp. 37-38; N.T.,
       12/12/2017, p. 17). However, neither party asked for
       transcription of any proceeding until 119 days after [Appellant’s]
       post -sentence motions were filed, and then the only transcripts
       requested were those listed in the body of this opinion. The
       expanded procedural history recited in this opinion is intended to
       provide both context for our decision and relevant additional
       background that was either not mentioned during the final
       hearings on [Appellant’s] motions or was mentioned but due to
       the absence of transcripts does not otherwise appear of record.

Trial Court Opinion, filed 7/16/18, at 1-9.

       On May 30, 2018, Appellant filed his notice of appeal with this Court. 4

The next day, the trial court entered its Order directing Appellant to file his

concise statement of the errors complained of on appeal, and Appellant

complied on June 21, 2018, at which time he presented the following issue:

       1. The trial court erred and abused its discretion by refusing to
          allow [Appellant] to withdraw his guilty plea after it was made
          clear on the record that his plea was not knowingly and
          intelligently made.
____________________________________________


4 In Commonwealth v. Walker, ___ Pa. ____, 185 A.3d 969 (2018), our
Supreme Court instructed that the failure to file separate notices of appeal
from an order resolving issues arising on more than one lower court docket
will result in quashal of the appeal. Id. at 977. However, that mandate applies
only to appeals filed after the date of the Walker decision, i.e., June 1, 2018.




                                           -8-
J-A07045-19



       In his brief, Appellant presents the following issue for this Court’s

review:

       A.       Whether the court abused its discretion in denying
       [Appellant’s] request to withdraw his guilty plea when [Appellant]
       asserted his plea was unknowing, uncounseled and not made
       voluntarily?

Brief for Appellant at 5.5

       Appellant’s principal complaint is that his pleas were based upon a plea

bargain with the Commonwealth which ultimately was not delivered to him.

Appellant avers that “[f]aced with a State Correctional sentence in excess of

ten years, [Appellant] would not have entered his guilty plea.           He was

expecting a short front and long tail, thereby giving him a chance to prove

himself and earn earlier release. But this wasn’t the case, as he believed he

was being offered a plea that did not include the realistic possibility of so much

time.” Appellant’s Brief at 14. Appellant reasons that “[w]here, as here, it is

evident that the defendant does not understand the basic tenants of the plea,

such plea should not be taken and when such misunderstanding is discovered,

the plea can be withdrawn.” Id. at 15. Appellant concludes that “[h]ere [he]


____________________________________________


5  The Commonwealth initially had failed to file a timely brief with this Court.
On February 22, 2019, the Commonwealth filed its Motion to Submit the
Attached Brief Nunc Pro Tunc wherein it requested that this Court accept the
attached brief nunc pro tunc. On February 25, 2019, we filed an Order
granting the Commonwealth’s Motion and permitting it to present Oral
Argument on March 13, 2019. Thereafter, on February 27, 2019, Appellant
filed a Motion for a Continuance of Oral Argument. On March 1, 2019, we
denied Appellant’s Motion.

                                           -9-
J-A07045-19


believed he made one plea of guilty but was sentenced pursuant to another.

That is a material change which should have been considered by the court

either prior to a sentence being rendered, or as a factor to allow the plea to

be withdrawn. The failure of the Sentencing Court to do so is reversible error

such that [Appellant] should have the matter remanded to allow for the

withdrawal of the plea and proceed to trial.” Id. at 16.

      This Court delineated the principles that govern a defendant’s request

to withdraw his or her guilty plea following the imposition or sentence as

follows:

            [A]fter the court has imposed a sentence, a defendant can
      withdraw his guilty plea “only where necessary to correct a
      manifest injustice.” Commonwealth v. Starr, 450 Pa. 485, 301
      A.2d 592, 595 (1973). “[P]ost-sentence motions for withdrawal
      are subject to higher scrutiny since courts strive to discourage the
      entry   of    guilty  pleas    as   sentencing-testing     devices.”
      Commonwealth v. Kelly, 5 A.3d 370, 377 (Pa.Super. 2010),
      appeal denied, 613 Pa. 643, 32 A.3d 1276 (2011).

                                     ***

            To be valid [under the “manifest injustice” standard], a
      guilty plea must be knowingly, voluntarily and intelligently
      entered. Commonwealth v. Pollard, 832 A.2d 517, 522
      (Pa.Super. 2003). “[A] manifest injustice occurs when a plea is
      not    tendered     knowingly,   intelligently,    voluntarily,   and
      understandingly.” Commonwealth v. Gunter, 565 Pa. 79, 771
      A.2d 767, 771 (2001). The Pennsylvania Rules of Criminal
      Procedure mandate pleas be taken in open court and require the
      court to conduct an on-the-record colloquy to ascertain whether a
      defendant is aware of his rights and the consequences of his plea.
      Commonwealth v. Hodges, 789 A.2d 764, 765 (Pa.Super.
      2002) (citing Pa.R.Crim.P. 590). Under Rule 590, the court should
      confirm, inter alia, that a defendant understands: (1) the nature
      of the charges to which he is pleading guilty; (2) the factual basis
      for the plea; (3) he is giving up his right to trial by jury; (4) and

                                     - 10 -
J-A07045-19


      the presumption of innocence; (5) he is aware of the permissible
      ranges of sentences and fines possible; and (6) the court is not
      bound by the terms of the agreement unless the court accepts the
      plea. Commonwealth v. Watson, 835 A.2d 786 (Pa.Super.
      2003). The reviewing [c]ourt will evaluate the adequacy of the
      plea colloquy and the voluntariness of the resulting plea by
      examining the totality of the circumstances surrounding the entry
      of that plea. Commonwealth v. Muhammad, 794 A.2d 378
      (Pa.Super. 2002). Pennsylvania law presumes a defendant who
      entered a guilty plea was aware of what he was doing, and the
      defendant bears the burden of proving otherwise. Pollard, supra.
      Commonwealth v. Prendes, 97 A.3d 337, 351–54 (Pa.Super.
      2014) (parallel citations omitted).

Commonwealth v. Kpou, 153 A.3d 1020, 1022–24 (Pa.Super. 2016).

      At the outset, we note that while Appellant argues he should have been

permitted to withdraw his plea after sentencing in light of his belief he was to

receive a lesser sentence than that entered by the trial court, our review of

the guilty plea colloquy and the entire record reveals he never requested to

do so. To the contrary, aside from his bald assertions as to what he expected

and/or believed his sentence would be, Appellant has failed to submit credible

evidence to prove the validity of this claim. He offers no evidence to contradict

the lengthy plea colloquy the trial court had conducted and the responses he

made to the court during the plea hearings at which time he indicated he

understood the nature of the proceedings and clearly articulated his remorse

for his actions to the court.

     In addition, at the May 17, 2018, hearing on Appellant’s post-sentence

motion, the trial court stressed that of significant importance was the fact that

the guilty plea colloquy forms Appellant had signed in both matters specifically


                                     - 11 -
J-A07045-19


indicated that they were open pleas with no agreement as to sentencing. The

court also stated that each form clarified the only agreement between the

parties was that the Commonwealth would nolle pros the remaining charges

in the matters. N.T. Hearing, 5/17/19, at 13-15, 17-18, 20, 24-25.

      Moreover, there was no evidence submitted by either party during the

plea hearings which would indicate that the Commonwealth was bound by a

particular sentence at the time of sentencing. Indeed, at the October 3, 2017,

plea hearing Appellant indicated he understood that “if [he] plead[s] guilty

today, even if [he] ha[d] a very valid objection or challenge, [he is] giving it

up; [he’s] waiving it and [he] cannot complain about it in the future. N.T.

10/3/17, at 6. In addition, at the October 17, 2017, plea hearing Appellant

responded with others in unison “Yes” in response to the following:

           [the trial court] is taking an open plea today which means
      you plead guilty today, you come back on January 16, 2018,
      January 16, 2018, and you are sentenced then and at that time I
      am not limited to anything that you have talked about with the
      Commonwealth.       The only limitations that I have are the
      maximum penalties that we’ve already talked about.

N.T. Plea Hearing, 10/17/17, at 8.

      When the trial court addressed Appellant’s case specifically, the

following exchange occurred:

             THE COURT: [Appellant]. It says here that on or about
      June 18, 2016, in Mount Pocono you attacked Kyle Higgins with a
      rock and/or a knife multiple times in a way that showed
      indifference and criminal negligence to his life. Did you do that?
             [Appellant]: Yes sir.
             THE COURT: And do you wish to plead guilty?
             [Appellant] Yes sir.

                                     - 12 -
J-A07045-19


           THE COURT: Then I’ll accept your guilty plea to Count 1,
      attempted homicide, and it’s H1 for the Order.

Id. at 10. Neither Appellant nor his counsel indicated at this time or previously

a belief that the Commonwealth would be bound by a particular sentence.

      Furthermore, the trial court sentenced Appellant over two months after

he pled guilty; Appellant did not seek to withdraw his guilty plea during those

two months nor did he seek to withdraw his guilty plea at the sentencing

hearing.   At that December 12, 2017, sentencing hearing, after counsel’s

discussion regarding the issue of the Commonwealth's and prior defense

counsel’s alleged positions on Appellant’s sentence, the trial court stated the

following on the record:

      The [c]ourt did not accept this as a closed plea and at no time did
      the [c]ourt agree to a particular sentence or to be bound by any
      discussions between you and the Commonwealth, whether it was
      directly or through your attorney and the assistant district
      attorney who handled the case at the time. I know that those
      discussions occurred many times about different subjects over a
      long period of time but it was never presented to the [c]ourt in
      that context.
             And so in all senses regardless of whatever conversations
      did not take place this was not presented nor was it accepted as
      a closed plea.
             However the basis for [defense counsel’s] discussions with
      the Commonwealth and his argument today [is] very well known
      to the [c]ourt.
             So I have, and as you can tell from my long discussion here
      today, will continue to take those circumstances and
      considerations in advisement in imposing sentence.
             For the reasons set forth in the pre-sentence investigation
      report, for those I’ve articulated today, and those based on the
      record I’m going to issue the following Order. . . .

N.T. Sentencing Hearing, 12/12/17, at 29-30.


                                     - 13 -
J-A07045-19


      The trial court clarified that it was well aware of defense counsel’s

position with regard to prior conversations with the Commonwealth

concerning Appellant’s sentence and considered the same when fashioning its

sentence.

      Despite this clear articulation, Appellant never moved to withdraw his

guilty plea prior to the trial court’s imposition of a standard-range sentence.

Instead, Appellant waited nearly four months after the court imposed his

sentence to file his motion to withdraw his guilty pleas at which time he

claimed his sentence was a higher one than he had anticipated. This is so

despite the fact that, as the trial court noted, “the pleas were not last minute

deals reached between the parties. Rather, [Appellant] had ample opportunity

to discuss both pleas, which were entered on separate days, with his attorney

. . . .   He did not at any time, by words, gestures, or body language,

demonstrate any level of confusion or understanding.” Trial Court Opinion,

filed 7/16/18, at 12-13.

      Appellant’s actions indicate he merely was unhappy with the sentence

he received and is attempting to challenge the validity of his guilty plea as a

means to attack the judgment of sentence. As such, Appellant has failed to

offer credible evidence to satisfy his high burden of proving that a manifest

injustice occurred in this case. See Commonwealth v. Muhammad, 794

A.2d 378, 383 (Pa.Super. 2002) (stating that a defendant’s disappointment in

the sentence actually imposed does not represent manifest injustice


                                     - 14 -
J-A07045-19


warranting the post-sentence withdrawal of a guilty plea).        Therefore, we

conclude that the trial court did not abuse its discretion in denying Appellant's

motion to withdraw his guilty plea.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/19




                                      - 15 -